       Case 4:19-cv-00345-MW-MAF Document 55 Filed 07/13/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

BRYANT NEIL BROWN

Plaintiff,

v.                                           Case No.: 4:19-cv-00345-MW-MAF

HON. WALTER McNEIL, as Sheriff of Leon
County, Florida, and CORIZON LLC, a
Health Services Corporation, and MARIA
LILIANA GARCIA, MD, CELESTE MACDONALD,
And DEBBIE SELLERS, individually,


Defendants.

_______________________________________________________/

             DEFENDANT CORIZON HEALTH INC’S CONSENTED
             MOTION FOR EXTENSION OF TIME TO RESPOND TO
                PLAINTIFF’S MOTION TO COMPEL (DOC 43)

        COME NOW, Defendant Corizon Health, Inc., by and through undersigned

counsel and hereby submit its Consented Motion For Extension of Time to

Respond to Plaintiff’s Motion To Compel Better Answers From Corizon and in

support thereof state:

     1. On July 4, 2020, Plaintiff filed his Motion To Compel Better Answers

        Answer Defendant Corizon. (Doc 43)

     2. This Court issued an order expediting a response to the motion to compel

        with a deadline of Monday July 13, 2020 . (Doc 45)
     Case 4:19-cv-00345-MW-MAF Document 55 Filed 07/13/20 Page 2 of 3




   3. Undersigned counsel has worked diligently to resolve the discovery issues

      brought by Plaintiff through numerous emails, as well as providing verified

      responses, supplemental responses and numerous additional documents.

   4. As indicated in Plaintiff’s Notice Of Withdrawing Issues, (Doc 51), a

      number of items have already been agreed to by the parties, however there

      are items that still need to be addressed.

   5. As to the remaining issues regarding the discovery dispute, Defendants have

      agreed to restate their boilerplate objections with better answers and are still

      diligently working to provide additional supplemental responses.

   6. Plaintiff’s counsel has agreed to the additional 2 days to give the parties

      further opportunity to resolve all remaining issues.

   7. For any issues that the parties cannot reach an agreement on, the Defendant

      will file its Response to Plaintiff’s Motion to Compel Better Answers by

      Wednesday July 15, 2020 and Defendant has agreed that Plaintiff’s counsel

      may file a reply brief.

   8. This Motion is made in good faith and not for the purpose of delay.



      WHEREFORE, undersigned counsel respectfully requests an extension until

Wednesday July 15, 2020 to respond to Plaintiff’s Motion To Compel Better

Answers.


                                          2
     Case 4:19-cv-00345-MW-MAF Document 55 Filed 07/13/20 Page 3 of 3




            Respectfully submitted this 13th day of July, 2020.

                                               /s/ Jami M. Kimbrell
                                               Jami M. Kimbrell, ESQUIRE
                                               Florida Bar No.: 0657379

                                        ]

                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFY a true and correct copy of the foregoing has been

provided via CM/ECF and electronic mail to Plaintiff, James Cook, Law Office of

James Cook 314 West Jefferson Street Tallahassee, FL 3230, cookjv@gmail.com

and Defendant Walt McNeil upon counsel Dawn Pompey Whitehurst, Sniffen &

Spellman, P.A.123 N Monroe St, Tallahassee, FL 32301-1509,

dwhitehurst@sniffenlaw.com, twylie@sniffenlaw.com this 13th day of July, 2020.

                                               /s/ Jami M. Kimbrell
                                               Jami M. Kimbrell, ESQUIRE
                                               Florida Bar No.: 0657379
                                               jmk@brookslawyers.net
                                               arj@brookslawyers.net
                                               Joseph E. Brooks
                                               FBN: 0880752
                                               jeb@brookslawyers.net
                                               paralegal@brookslawyers.net
                                               BROOKS LAW
                                               2629 Mitcham Drive
                                               Tallahassee, FL 32308
                                               Tel: 850-201-0942
                                               ATTORNEYS FOR Corizon,
                                               Garcia, Sellers and Macdonald



                                        3
